Citation Nr: 0112970	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) and dysthymia.

2.  Entitlement to a compensable evaluation for peptic ulcer 
disease.

3.  Entitlement to a compensable evaluation for a skin 
lesion, flexor surface, left forearm.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971 and from March 1977 to June 1979.  His claim comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1998 rating decision of the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The veteran claims that he is entitled to higher evaluations 
for his PTSD, peptic ulcer disease and skin lesions and to a 
TDIU based on these disabilities.  Given the current state of 
the record, the Board finds that additional actions are 
necessary before the Board can decide these claims.  

First, during a hearing held at the RO in November 2000, the 
veteran testified that he was seeing a psychiatrist once 
every three months and attending group therapy sessions once 
weekly at the VA Medical Center (VAMC) in Shreveport, 
Louisiana.  He also testified that, during the prior year, he 
had sought treatment for a possible bleeding ulcer manifested 
by spotty stools, stomach pains and reflux, and had been 
prescribed medication for his skin disorder.  In response to 
the veteran's testimony, the undersigned Board Member 
indicated that the record would be held open for 60 days so 
that the veteran and his representative could obtain records 
of the reported treatment from the Shreveport VA Medical 
Center and submit them to the Board in support of the claims.  
To date, the Board has not received any additional evidence 
or been notified by the veteran or his representative that 
additional time was needed.  

The Board is deemed to have constructive knowledge of records 
generated by the VA and, in this case, has actual knowledge 
of the existence of such records.  Under Bell v. Derwinski, 2 
Vet. App. 611, 612-613 (1992), these records are considered 
to be part of the claim file, despite their absence, and the 
VA is obligated to obtain them provided they are pertinent to 
the issues on appeal.  In this case, records of psychiatric, 
ulcer and skin treatment are pertinent to all of the claims 
at issue in this appeal.  Accordingly, the Board is required 
to remand these claims to the RO for the purpose of securing 
and associating with the veteran's claims file all records of 
treatment rendered at the VAMC in Shreveport, Louisiana, 
since 1998. 

Second, during the pendency of the veteran's appeal, 
legislation was passed that redefines the VA's duties to 
notify and to assist a claimant.  See VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO did not have the 
opportunity to develop or adjudicate the veteran's claims 
pursuant to the VCAA, which is more favorable to the veteran 
because it enhances the VA's duty to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  
Accordingly, on Remand, the RO should take any action that is 
necessary to comply with the notification and assistance 
provisions of the VCAA.  

The VCAA provides that, in the case of a claim for disability 
compensation, the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  It also provides that the VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

In this case, The Board finds insufficient medical evidence 
of record to decide the veteran's claims in view of 
developments since the most recent evaluations for rating 
purposes.  The RO last afforded the veteran VA examinations 
of his service-connected disabilities in June 1998, but since 
then, the veteran has alleged that his disabilities have 
worsened.  Moreover, there is medical evidence of record 
establishing that the veteran is unemployable, but this 
evidence attributes the veteran's unemployability to both his 
service-connected disabilities and his nonservice-connected 
disabilities, or to his nonservice-connected disabilities, 
alone.  There is no medical opinion of record addressing 
whether the veteran's service-connected disabilities, alone, 
are sufficiently severe as to preclude employment.  Under the 
circumstances, the RO should afford the veteran additional VA 
examinations which will provide VA examiners an opportunity 
to determine the current level of impairment caused by the 
veteran's service-connected disabilities, individually and 
collectively.  



Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of the 
veteran's treatment since June 1998 at 
the Shreveport VA Medical Center 
involving treatment for PTSD, peptic 
ulcer disease and a skin lesion of the 
left forearm.  

2.  Thereafter, the veteran should be 
afforded should afford the veteran a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD 
and dysthymia.  Prior to the examination, 
the RO should provide the examiner with 
the claims file with a copy of this 
Remand for review in connection with the 
examination. all symptoms of the 
veteran's PTSD and dysthymia should be 
reported, especially as they relate to 
the nomenclature of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000);the 
diagnostic formulation should include a 
GAF score, together with an opinion as to 
the extent to which the veteran's PTSD 
and dysthymia alone preclude him from 
maintaining gainful employment.  

3.  The veteran should also be provided 
VA examinations for the purpose of 
ascertaining the nature and extent of his 
service-connected peptic ulcer disease 
and skin lesion of the left forearm.  The 
claims file should be made available for 
review by the examiner(s).  All 
symptomatology associated with those 
conditions should be reported.

4.  After ensuring that the requested 
actions have been completed, the RO 
should also consider whether any other 
development deemed necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

5.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claims, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




